356 F.2d 986
Rafael H. LOPEZ, Petitioner,v.UNITED STATES DEPARTMENT OF JUSTICE, IMMIGRATION ANDNATURALIZATION SERVICE, Respondent.
No. 15482.
United States Court of Appeals Third Circuit.
Argued Feb. 23, 1966.Decided March 16, 1966.

Appeal from the Board of Immigration Appeals.
Francis T. Anderson, Philadelphia, Pa., for petitioner.
Joseph R. Ritchie, Jr., Asst. U.S. Atty., Philadelphia, Pa., for respondent.
Before HASTIE and SMITH, Circuit Judges, and KIRKPATRICK District judge.
PER CURIAM:


1
Upon its face this appeal is a petition to review an order of deportation filed more than two years after that order became final.  Our jurisdiction is limited to review upon petitions 'filed not later than six months from the date of the final deportation order * * *.'  8 U.S.C. 1105a(a)(1).  Therefore, on its face the petition asks that we exceed our statutory authority.


2
However, the record also shows that more than six months after the filing of the final order of deportation the petitioner filed a motion to reconsider the deportation order.  A hearing was granted upon that motion and the motion was denied less than six months before this petition for review was filed.  Therefore, we also consider this petition as one for review of the denial of reconsideration.


3
It appears that nothing was presented or urged by the petitioner in support of his motion for reconsideration that was not known and available to him at the hearing which resulted in the order of deportation.  All of the circumstances considered, we cannot say that the denial of reconsideration was an abuse of discretion.


4
The order denying the motion for reconsideration will be affirmed.